Citation Nr: 0611613	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  96-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
status post right lobectomy with chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran active service from November 1954 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claim of entitlement to a rating in excess of 30 percent for 
bronchial asthma, status-post right lobectomy.

The veteran testified before a hearing officer in August 1996 
and before a decision review officer in September 1998.  
Transcripts of his hearings have been associated with the 
claims folder.

When the case was before the Board in March 2004, it was 
remanded for additional development of the instant issue.  
While the case was in remand status, the AOJ granted service 
connection for COPD as secondary to bronchial asthma, and 
determined that the evaluation would be included with the 
rating for asthma.  The case was returned to the Board in 
February 2006 for appellate consideration.  


FINDING OF FACT

The bronchial asthma with COPD is manifested by Forced 
Expiratory Volume in one second (FEV-1) at 56percent of 
predicted value, Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 70 percent, and normal 
Diffusion Capacity of the lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) and lung volumes, and by 
daily inhalational or oral bronchodilator therapy; the 
veteran has frequent asthma attacks and moderate dyspnea on 
exertion.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective prior to October 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (effective on and subsequent to October 
7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received and 
initially adjudicated before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in September 1995, provided notice to the 
veteran of the evidence necessary to support his claim.  
Supplemental statements of the case dated in April 1996, 
November 1996, November 2000, September 2003, and September 
2005 also provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

Moreover, letters dated in October 1997, February 2001, March 
2003, March 2004, and April 2005 also instructed veteran 
regarding the evidence necessary to substantiate the claim 
and requested that he identify evidence supportive of the 
claim.  The March 2003 letter apprised the veteran of the 
VCAA and explained the information and evidence necessary to 
support the veteran's claim for an increased rating.  The 
veteran was requested to identify evidence in support of his 
claim.  The veteran's claim was subsequently readjudicated, 
and supplemental statements of the case were issued in 
September 2003 and September 2005.  

Additionally, the Board's March 2004 remand also apprised 
the veteran of the evidence necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and VA examinations have been conducted.  The 
veteran was afforded the opportunity to testify before a 
hearing officer in August 1996 and before a decision review 
officer in September 1998.  The veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

In August 1996 the veteran testified that he had asthma 
attacks in the spring and fall, three or four times per 
month, and that in other seasons, his attacks were less 
frequent.  He indicated that he used his inhaler every day.

On VA examination in October 1996, the veteran reported that 
he used various nebulizers, atomizers, and medications.  The 
examiner noted that the veteran had COPD in addition to his 
bronchial asthma.  He also noted that the veteran had 
undergone lobectomy.  The veteran reported that since his 
surgery, his respiratory symptoms had become steadily worse.  
Physical examination revealed some rales, rhonchi, and 
wheezing at the bases of both lungs.  Pulmonary function 
tests revealed Forced Expiratory Volume in one second (FEV-1) 
at 82 percent of predicted value with an increase to 85 
percent after administration of bronchodilators.  Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) was measured at 75 percent of predicted value 
with an increase to 77 percent after administration of 
bronchodilators.  The diagnosis was bronchial asthma, 
allergic type.  The examiner also noted COPD.  

On VA examination in December 1997, the examiner noted that 
the veteran's asthma had been treated with atomizers and that 
the veteran was short of breath on exertion.  The veteran 
reported that he could walk about two blocks, but that he had 
to do it very slowly.  He also reported some edema of his 
ankles and occasional wheezing.  The examiner noted that the 
veteran had undergone a right lobectomy in 1990 for a benign 
lesion, and that there had been no complication from the 
surgery.  
On physical examination there were some rales and rhonchi at 
the bases of the lungs, but no wheezing.  The pertinent 
impressions were bronchial asthma and COPD.  

Pulmonary function tests in October 2001 revealed FEV-1 of 56 
percent of predicted value, and FEV-1/FVC of 106 percent of 
predicted value.  The examiner noted that the results showed 
moderate restriction.

An additional VA examination was carried out in January 2003.  
The veteran reported that he continued to have episodes of 
asthma, and indicated that he got short of breath with stair 
climbing or prolonged walking.  He stated that he had 
wheezing, especially at night.  He complained of an 
intermittent cough, but denied that it was chronically 
productive.  On physical examination the veteran's lungs were 
clear, with no rales or wheezes.  Pulmonary function tests 
revealed FEV-1 of 60 percent of predicted value and 68 
percent of predicted value after bronchodilators, and FEV-
1/FVC of 70 percent of predicted value.

A VA examination was also carried out in April 2005.  The 
veteran reported problems with asthma since service.  He 
stated that his asthma was worse in humid weather, and that 
he used an inhaler one or two times daily.  He complained of 
increased shortness of breath, and noted that he could walk 
only one quarter of a mile before he started feeling short of 
breath.  He noted that his nighttime cough was increasing.  
He denied fever, weight loss, and hemoptysis.  Pulmonary 
function tests revealed FEV-1 of 89 percent of predicted 
value and 91 percent of predicted value after 
bronchodilators, and FEV-1/FVC of 72 percent of predicted 
value, which changed to 76 percent after bronchodilators.  
DLC and lung volumes were normal.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55.58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The Board notes that the criteria for evaluating pulmonary 
disorders were changed effective October 7, 1996.  Where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  VAOPGREC 3-2000 (Apr. 10, 
2000).

Under 38 C.F.R. 4.97, Diagnostic Code 6602 in effect prior to 
October, a 10 percent rating is assigned when the asthma is 
mild, with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent rating is assigned when the asthma is moderate, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent evaluation is assigned when the asthma 
is severe, with frequent attacks (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A note to the code provides that in the 
absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

Under the revised criteria, a 10 percent rating is warranted 
when there is evidence of bronchial asthma with FEV-1 of 71 
to 80 percent of the predicted value; or FEV- 1/FVC of 71 to 
80 percent of the predicted value; or the need for 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating requires FEV-1 of 56 to 70 percent of the 
predicted value; or FEV- 1/FVC of 56 to 70 percent of the 
predicted value; or the need for daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma with FEV-1 of 40 to 55 percent of the predicted value; 
or FEV-1/FVC of 40 to 55 percent of the predicted value; or 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent of the predicted value; or FEV-
1/FVC less than 40 percent of the predicted value; or more 
than one attack per week, with episodes of respiratory 
failure; or when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

The new diagnostic criteria added Diagnostic Code 6604, for 
COPD.  A 10 percent rating is warranted for chronic 
obstructive pulmonary disorder if the following findings are 
demonstrated: a FEV-1 of 71 to 80 percent predicted, or; an 
FEV-1/FVC ratio of 71 to 80 percent, or; a DLCO (SB) of 66 to 
80 percent predicted.  A 30 percent rating is warranted if 
the following findings are demonstrated: a FEV-1 of 56 to 70 
percent predicted, or; an FEV-1/FVC ratio of 56 to 70 
percent, or; a DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is warranted if the following findings are 
demonstrated: a FEV-1 of 40 to 55 percent predicted, or; a 
FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 to 
55 percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  The maximum 100 
percent rating is warranted if the following findings are 
demonstrated: a FEV- 1 of less than 40 percent of predicted 
value or; a FEV-1/FVC ratio of less than 40 percent, or; a 
DLCO (SB) of less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  38 
C.F.R. § 4.97, Diagnostic Code 6604 (2004).

In the instant case, the veteran has been granted service 
connection for COPD secondary to his bronchial asthma, status 
post lobectomy.  The Board observes that the regulations do 
not permit ratings under Diagnostic Codes 6600 through 6817 
and 6822 through 6847 to be combined with each other.  
Rather, a single rating is assigned under the diagnostic code 
that reflects the dominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a) 
(2005).  

In this case, the record reflects that the severity of the 
veteran's bronchial asthma, status post lobectomy, with COPD 
has never more nearly approximated a level of severe 
disability.  The medical evidence does show the veteran's 
report of frequent attacks, approximately one per week at 
worst, and that he has dyspnea on exertion.  However, the 
evidence indicates that the veteran's asthma is controlled 
with medication, with more than merely temporary relief.   
The evidence demonstrates that the veteran has not been 
hospitalized for his asthma and that he has not been 
prescribed medication other than inhalers.

Moreover, the pulmonary function tests of record have never 
shown an FEV-1 of less than 56 percent predicted or an FEV- 
1/FVC of less than 70 percent.  As such, the Board finds that 
the overall disability picture does not more nearly 
approximate the criteria for a rating greater than 30 percent 
for chronic bronchial asthma under either the old or the 
revised rating criteria.  38 C.F.R. § 4.7 (1996) (2005).  The 
evidence of record does not reveal physician visits for 
exacerbations or use of systemic corticosteroids sufficient 
to warrant an increased rating.  Similarly, Pulmonary 
function tests have never shown FEV-1 or FEV-1/FVC within the 
required range for a higher evaluation, even applying the 
pre-bronchodilator results. In this regard, the Board notes 
that the comments to the rating criteria indicate the intent 
to utilize results post-therapy, which is the standard basis 
for comparison of pulmonary function.  See 61 Fed. Reg. 
46,6720, 46,723 (Sept. 5, 1996).  Therefore, the criteria for 
an increased rating based on pulmonary function tests are not 
met. 

In this case, neither individually nor cumulatively do the 
manifestations of bronchial asthma warrant a higher 
evaluation or elevation to the next higher schedular rating 
based upon the severity of the overall disability.  

The evidence preponderates against the veteran's claim, and 
there is no doubt to be resolved.  Accordingly, the Board 
concludes that the claim of entitlement to an increased 
rating for bronchial asthma, status post lobectomy with COPD 
must be denied.


ORDER

Entitlement to an increased rating for bronchial asthma, 
status post lobectomy with COPD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


